 1

 2

 3

 4

 5
                                        UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8
         DANIEL TORRES LUA,                              Case No. 1:18-cv-001594-JDP
 9
                           Plaintiff,                    ORDER ON SOCIAL SECURITY APPEAL
10
                v.
11
         COMMISSIONER OF SOCIAL
12       SECURITY,
13                         Defendant.
14

15             Claimant Daniel Torres Lua has requested judicial review of the Social Security

16   Administration’s (“SSA”) denial of his application for disability insurance benefits. On February

17   26, 2020, we heard argument from the parties.1 Having reviewed the record and considered the

18   arguments raised by the parties, we will affirm the decision of the administrative law judge

19   (“ALJ”).

20             On appeal, we ask whether substantial evidence supports the ALJ’s factual findings and

21   whether the ALJ applied the correct legal standards. See 42 U.S.C. § 405(g). We will uphold the

22   ALJ’s decision if it is rational, even if there is another rational interpretation of the evidence; we

23   will not substitute our judgment for that of the Commissioner. See Revels v. Berryhill, 874 F.3d

24   648, 654 (9th Cir. 2017).

25             Claimant seeks remand, arguing that the ALJ made three errors: (1) discounting the

26   opinion of consulting examiner Ekram Michiel, a psychiatrist, (2) discounting the opinion of

27

28   1
         Both parties are represented by counsel.
                                                         1
 1   nurse Stella Adesokan, and (3) discounting the opinions of chiropractor Mark Simons and nurse

 2   Donald Pacheco.

 3          Claimant’s strongest argument is his first. Dr. Michiel, who examined claimant at SSA’s

 4   request, supplied SSA with a medical opinion that was contradicted by at least one other doctor’s

 5   opinion. The ALJ was not required to accept Dr. Michiel’s opinion, but she could not reject it

 6   without giving “specific and legitimate reasons” for doing so. Lester v. Chater, 81 F.3d 821, 830

 7   (9th Cir. 1996).

 8          The ALJ’s justifications for giving “little weight” to Dr. Michiel’s opinion were not

 9   copious. She wrote:

10                  I give this report and opinion little weight, as the treatment record
                    does not support that the claimant’s mental symptoms are severe
11
                    enough to cause work-related restriction. In addition, I note that
12                  the claimant did not mention mental limitations at the hearing.

13   AR 24. Standing alone, this explanation—or at least its first sentence—is troublingly sparse and
14   generic. The explanation does not, however, stand alone. We consider it in the context of the
15   remainder of the ALJ’s opinion, which includes, at an earlier point, a detailed explanation of how
16   the ALJ interpreted claimant’s mental health “treatment record”:
17
                    The claimant reports limited activities due to physical problems
18                  and neither [he] nor his representative discussed any mental health
                    impairments at the hearing. The mental health treatment records
19                  do not indicate that the claimant takes medication, he presented
                    with normal mental status with intact memory and a pleasant
20                  mood, and he reported that his depression was minimal and his
                    anxiety was manageable. In addition, the claimant appears to have
21
                    a social life.
22

23   AR 20 (omitting four record cites). The treatment record, as interpreted by the ALJ, stands in
24   contrast with Dr. Michiel’s opinion—which the ALJ later described in some detail. See AR 24.
25   While it is not our job to cobble together a “specific and legitimate” justification from fragments
26   scattered throughout an ALJ’s opinion, neither do we demand perfect wordsmithing. “As a
27   reviewing court, we are not deprived of our faculties for drawing specific and legitimate
28
                                                        2
 1   inferences from the ALJ’s opinion.” Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989). In

 2   this case, we find that the above-quoted passages work hand in hand and provide the necessary

 3   justification for the ALJ’s discounting of Dr. Michiel’s opinion.

 4          The remaining opinions cited by claimant are all considered “lay opinions,” and the ALJ

 5   is permitted to disregard any of them if she provides “germane” reasons for doing so—a much

 6   lower bar. Valentine v. Commissioner Social Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

 7   Regarding nurse Adesokan, the ALJ discussed her opinions at some length and then stated that

 8   she found the nurse’s opinion to be “inconsistent with the minimal objective findings and limited

 9   complaints of mental symptoms.” AR 25. The ALJ “also note[d] that [nurse Adesokan] has only

10   treated the claimant since January 2017,” and that claimant had “minimal mental health treatment

11   and symptoms.” Id. These additional comments contain a factual error: in truth, the parties

12   agree, Adesokan started treating claimant in January 2016, not in January 2017. Whether or not

13   the discrepancy is significant—and not a typo, as defendant suggests—it does not undermine the

14   ALJ’s other reasons for discounting Adesokan’s opinion. Setting the discrepancy aside, the

15   opinion still contains germane reasons that are sufficient to discount Adesokan’s opinion. Any

16   error here was harmless.

17          As for the opinions of chiropractor Simons, the ALJ found some to be “very vague with

18   regard to claimant’s limitations” and indicated that they appeared inaccurate because they

19   conflicted with other evidence in the record. AR 23. She also stated that she found one of

20   Simons’s opinions “not consistent with the limited objective findings and good results from

21   medication.” AR 24. The ALJ discounted nurse Pacheco’s opinion for the same reasons that she

22   discounted chiropractor Simons’s opinion, and also because Pacheco did not indicate the number

23   of days of work that claimant would miss each month. Id. These stated rationales pass muster as

24   “germane.”

25          For the reasons stated in this order and on the record at oral argument, we find that the

26   ALJ’s decision is supported by substantial evidence and that claimant has identified no harmful

27   legal error in the ALJ’s analysis. We deny claimant’s appeal from the administrative decision of

28   the Commissioner of Social Security and direct the clerk of court (1) to enter judgment in favor of
                                                       3
 1   defendant and against claimant Daniel Torres Lua, and (2) to close this case.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     March 9, 2020
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7   No. 200.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
